Citation Nr: 1443126	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  14-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2000 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  In an unappealed June 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  

2.  Evidence added to the record since the June 2008 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement and raises a reasonable possibility of substantiating his claim that his left knee disability is service connected.  

3.  The Veteran has a current disability of the left knee that had onset during his active service.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision, in which the RO denied service connection for left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA first received a claim of entitlement to service connection for bilateral knee disability from the Veteran in December 2007.  The RO denied service connection to the left knee in a June 2008 rating decision.  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).   

In a letter dated July 2, 2008, the RO mailed to the Veteran notice of the decision denying his claim of entitlement to service connection for a left knee disability, and enclosed VA Form 4107, notice of his procedural and appellate rights.  The Veteran did not appeal the denial within one year.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  There is a June 2008 report of operation that notes a "longstanding history of left knee pain," this one reference being located in the first sentence of the history section.  The rest of the document describes the right knee arthroscopy with partial medial meniscectomy and abrasion chondroplasty of the medial femoral condyle.  Given the context, the reference to the left knee is not logical.  Thus, the Board reasonably concludes that this inclusion of the word "left" in the history portion of the report is a typographic error.  Thus the June 2008 rating decision is final.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461 (2009).  

The Veteran filed a claim to reopen the previously denied claim of left knee disability in September 2010. 

The Veteran's claim of entitlement to service connection for a left knee disability was previously denied because there was no indication, at that time, of any present disability of the left knee.  However, in February 2011, a VA physician administered an MRI to the Veteran and found a small joint effusion, degeneration of the posterior horn of the medial meniscus and anterior horn of the lateral meniscus, and small synovial cyst along the posterior margin of the PCL.  As this relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left knee disability, that was not present before the RO at the time of the June 2008 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  The claim must therefore be reopened.  

Having reopened the claim of entitlement to service connection for left knee disability, the Board now addresses the merits of the claim.  

First, records of a MRI study performed on the Veteran in February 2011 revealed a small joint effusion, degeneration of the posterior horn of medial meniscus and anterior horn of the lateral meniscus, and small synovial cyst along the posterior margin of the PCL.  This diagnosis was confirmed by a May 2013 MRI study.  These two tests are sufficient evidence that the Veteran currently has a left knee disability.  Thus, the first element of a service connection claim is met.  

The Veteran's December 2007 report of medical history at separation of service documents his complaint of bilateral knee pain.  He later contended that he sustained his injuries during deployment in Iraq.  The Veteran was separated from active service in March 2008.  Thus he reported left knee pain during service.  Based on these assertions, the Board finds that the Veteran had in-service onset of a left knee disorder.  This satisfies the second element of a service connection claim.  

Now the Board turns to whether the nexus element is met.  Telling here is that the first sufficiently sensitive diagnostic study of the Veteran's left knee, an MRI study, was not performed until February 2011, all prior diagnostic studies were x-ray reports, and may not have revealed the Veteran's condition. This is supported by the fact that although a January 2011 x-ray study of the Veteran's left knee was normal, an MRI study the following month, February 2011, showed left knee pathology.  Accordingly, the Board finds that the earlier findings are not particularly probative of a finding that he did not have a left knee disability prior to February 2011.  Looking at the evidence of record, the Board notes that the Veteran's report of left knee symptoms during service and continuously since service to the present, together with the weight of the first sufficiently sensitive diagnostic study of the Veteran's left knee not occurring until February 2011, leaves the Board with reasonable doubt as to whether the Veteran's left knee disability was present since he first noted symptoms during active service.  38 C.F.R § 3.303(a). Resolving reasonable doubt in the favor of the Veteran, the Board concludes that the nexus element is met and that his in service left knee condition is related to his currently diagnosed left knee disability. 38 U.S.C. § 5107. 

As all three elements of service connection for the Veteran's left knee disability are met, service connection is granted.  


ORDER

The Veteran's claim of entitlement to service connection for left knee disability is reopened.

Service connection for left knee disability is granted.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


